Exhibit 13 TABLE OF CONTENTS Summary Consolidated Financial Data 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Report of Independent Registered Public Accounting Firm 17 Consolidated Balance Sheets 18 Consolidated Statements of Operations 19 Consolidated Statements of Stockholders’ Equity and Comprehensive Income 20 Consolidated Statements of Cash Flows 21 Notes to Consolidated Financial Statements 23 Market for Common Stock and Stockholder Matters 64 1 BEACON FEDERAL BANCORP, INC. The summary information presented below at or for each of the fiscal years presented is derived in part from the consolidated financial statements of Beacon Federal Bancorp, Inc. The following information is only a summary, and should be read in conjunction with our consolidated financial statements and notes included elsewhere in this Annual Report. At December 31, (In thousands) Selected Financial Condition Data: Total assets $ Cash and cash equivalents Trading account assets ― Securities available for sale, at fair value Securities held to maturity Loans, net Federal Home Loan Bank of New York stock, at cost Securities sold under agreement to repurchase FHLB advances Deposits Equity Years Ended December 31, (In thousands) Selected Operating Data: Interest income $ Interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Noninterest expense Income (loss) before income taxes (5,384 ) Income tax expense (benefit) (2,380 ) Net income (loss) $ $ $ ) $ $ The securities impairment charges for previous years have been reclassified from noninterest expense into noninterest income to conform to the 2010 financial statement presentation.The amounts reclassified were $1,873 for 2009, $10,768 for 2008 and $201 for 2007. 2 BEACON FEDERAL BANCORP, INC. At or For the Years Ended December 31, Selected Financial Ratios and Other Data: Performance Ratios: Return on assets (ratio of net income (loss) to average total assets) 0.50 % 0.34 % (0.31 )% 0.34 % 0.41 % Return on equity (ratio of net income (loss) to average equity) 5.09 % 3.70 % (2.73 )% 3.92 % 5.26 % Average interest rate spread (1) 2.75 % 2.49 % 2.14 % 1.84 % 2.33 % Net interest margin (2) 3.03 % 2.79 % 2.61 % 2.28 % 2.56 % Efficiency ratio (3) 56.52 % 60.89 % 88.14 % 67.99 % 70.17 % Noninterest expense to average total assets 1.92 % 1.96 % 2.65 % 1.84 % 2.13 % Average interest-earning assets to average interest-bearing liabilities 112.94 % 111.47 % 114.68 % 111.15 % 107.23 % Average equity to average total assets 9.91 % 9.09 % 11.27 % 8.57 % 7.77 % Asset Quality Ratios: Nonperforming assets to total assets 1.38 % 1.28 % 0.47 % 0.16 % 0.16 % Nonperforming loans to total loans 1.75 % 1.56 % 0.60 % 0.15 % ― % Allowance for loan losses to nonperforming loans 108.28 % 121.28 % 225.05 % 624.61 % NM Allowance for loan losses to total loans 1.90 % 1.89 % 1.36 % 0.96 % 0.96 % Bank Capital Ratios: Total capital (to risk-weighted assets) 13.42 % 12.35 % 12.81 % 13.88 % 11.74 % Tier I capital (to risk-weighted assets) 12.17 % 11.10 % 11.56 % 12.75 % 10.51 % Tier I capital 9.55 % 8.56 % 8.20 % 8.79 % 7.29 % Per Share Data: Basic and diluted earnings (loss) per share $ 0.88 $ 0.54 $ (0.43 ) $ 0.10 NA Book value per share $ 17.05 $ 15.48 $ 13.32 $ 14.77 NA Cash dividends declared $ 0.20 $ 0.19 $ 0.12 ― NA Dividend payout ratio 22.7 % 35.2 % NM ― % NA Other Data: Number of full service offices 8 8 7 7 7 Full time equivalent employees The average interest rate spread represents the difference between the weighted average yield on interest-earning assets and the weighted average cost of interest-bearing liabilities for the year. The net interest margin represents net interest income as a percent of average interest-earning assets for the year. The efficiency ratio represents non-interest expense divided by the sum of net interest income and non-interest income. NM – Not meaningful. NA – Not applicable. For the period from the conversion date of October 1, 2007 to December 31, 2007 3 BEACON FEDERAL BANCORP, INC. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following section highlights information to assist with understanding the consolidated financial condition and results of operations of Beacon Federal Bancorp, Inc. and its subsidiaries (combined, the “Company”), for the past two years. The consolidated financial statements and related notes included elsewhere in this annual report should be read in conjunction with the discussions in this section. The matters discussed in this section contain certain forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995. Statements made that are not historical facts are forward-looking and are based on estimates, forecasts and assumptions involving risks and uncertainties that could cause actual results or outcomes to differ materially from those expressed in the forward-looking statements. The risks and uncertainties referred to above include, but are not limited to those described under “Private Securities Litigation Reform Act Safe Harbor Statement” of the Form 10-K. Overview General.Our results of operations depend mainly on our net interest income, which is the difference between the interest income earned on our loan and investment portfolios and interest expense we pay on our deposits and borrowings. Results of operations are also affected by fee income from banking operations, provisions for loan losses, gains on sales of loans, gains or losses on sales of securities, impairment losses on securities and other miscellaneous income.Our noninterest expense consists primarily of compensation and employee benefits, occupancy and equipment, marketing, general administrative expenses and income tax expense. Our results of operations are also significantly affected by general economic and competitive conditions, particularly with respect to changes in interest rates, government policies and actions of regulatory authorities. Future changes in applicable law, regulations or government policies may materially affect our financial condition and results of operations. Economic Conditions.The national economy, as well as the local economies within our market areas, continue to be weak.The economy has been marked by high unemployment rates, rising numbers of foreclosures, declining home prices and contractions in business and consumer credit.The national unemployment rate remains high, at 9.4% as of December 2010, a slight 50 basis point improvement from the prior year.The unemployment rate in the Company’s primary market area in New York State is slightly below the national average at 8.2% in December 2010 compared to 8.9% in December 2009.The Federal Open Market Committee has kept the federal funds rate between 0.00% and 0.25% since December 2008.The reduced federal funds rate has helped to increase the Company’s net interest margin and net interest income by reducing the cost of funds.However, price competition for loans and deposits has remained high. Operating Results.Net income for 2010 was $5.4 million, up $1.8 million from 2009’s net income of $3.5 million.The increase in net income resulted from an increase in net interest income and in service charges income and reduced other-than-temporary credit impairment losses on debt securities, partially offset by increased salaries and employee benefits, and occupancy and equipment expenses. Financial Condition.Total assets decreased by $34.4 million to $1.03 billion at December 31, 2010 from $1.07 billion at December 31, 2009.The decrease was the result of a $23.5 million decrease in net loans, a $9.1 million decrease in securities and a $1.5 million decrease in FHLB stock, partially offset by a $1.8 million increase in loans held for sale.Deposits and Federal Home Loan Bank advances decreased $15.9 million and $27.7 million, respectively.Stockholders’ equity increased by $8.5 million, or 8.4%, to $109.7 million at December 31, 2010 from $101.3 million at December 31, 2009.The increase reflected primarily $5.4 million of net income and a $3.6 million decrease in net unrealized holding losses on investments, partially offset by cash dividends of $1.2 million. 4 BEACON FEDERAL BANCORP, INC. Critical Accounting Policies We consider accounting policies that require management to exercise significant judgment or discretion or make significant assumptions that have, or could have, a material impact on the carrying value of certain assets or on income, to be critical accounting policies. We consider the following to be our critical accounting policies: Allowance for Loan Losses.The allowance for loan losses reflects management’s best estimate of probable loan losses in the loan portfolio at the balance sheet date. The allowance is established through the provision for loan losses, which is charged against income. In determining the allowance for loan losses, management makes significant estimates. The methodology for determining the allowance for loan losses is considered a critical accounting policy by management due to the high degree of judgment involved, the subjectivity of the assumptions utilized and the potential for changes in the economic environment that could result in changes to the amount of the recorded allowance for loan losses. A substantial amount of our loan portfolio is collateralized by real estate. Appraisals of the underlying value of property securing loans and discounted cash flow valuations of properties are critical in determining the amount of the allowance required for specific loans. Assumptions for appraisals and discounted cash flow valuations are instrumental in determining the value of properties. Overly optimistic assumptions or negative changes to assumptions could significantly affect the valuation of a property securing a loan and the related allowance. The assumptions supporting such appraisals and discounted cash flow valuations are carefully reviewed by management to determine that the resulting values reasonably reflect amounts realizable on the related loans. Management performs a quarterly evaluation of the adequacy of the allowance for loan losses. Consideration is given to a variety of factors in establishing this estimate including, but not limited to, current economic conditions, delinquency statistics, geographic and industry concentrations, adequacy of the underlying collateral, financial strength of the borrower, results of internal and external loan reviews and other relevant factors. This evaluation is inherently subjective, as it requires material estimates that may be susceptible to significant revision based on changes in economic and real estate market conditions. The analysis of the allowance for loan losses has two components: specific and general allocations. Specific allocations are made for loans that are individually classified as impaired. Impairment is measured by determining the present value of expected future cash flows or, for collateral-dependent loans, the fair value of the collateral adjusted for market conditions and selling expenses. The general allocation is determined by segregating the remaining non-impaired loans by type of loan. We also analyze historical loan loss experience for the last four years, including adjustments to historical loss experience, maintained to cover uncertainties that affect the Bank’s estimate of probable losses for each loan type. The adjustments to historical loss experience are based on evaluation of several factors, including primarily changes in lending policies and procedures; changes in collection, charge-off and recovery practices; changes in the nature and volume of the loan portfolio; changes in the volume and severity of nonperforming loans; the existence and effect of any concentrations of credit and changes in the level of such concentrations; and changes in current, national and local economic and business conditions. This analysis establishes factors that are applied to the loan groups to determine the amount of the general allocations. Actual loan losses may be significantly more than the allowance for loan losses we have established, which could have a material negative effect on our financial results. Securities Impairment. We periodically perform analyses to determine whether there has been an other-than-temporary decline in the value of one or more of our securities. Our available-for-sale securities portfolio is carried at estimated fair value, with any unrealized gains or losses, net of taxes, reported as accumulated other comprehensive income or loss in stockholders’ equity. Our held-to-maturity securities portfolio, consisting of debt securities for which we have a positive intent and ability to hold to maturity, is carried at amortized cost. We conduct a quarterly review and evaluation of the securities portfolio to determine if the value of any security has declined below its cost or amortized cost, and whether such decline is other-than-temporary. If such decline is deemed other-than-temporary, we adjust the cost basis of the security by writing down the security to estimated fair market value through a charge to current period operations for the credit portion of the loss, with the remaining portion of the loss related to all other factors charged to other comprehensive income, net of taxes. The market values of our securities are affected by changes in interest rates. 5 BEACON FEDERAL BANCORP, INC. Comparison of Financial Condition at December 31, 2010 and December 31, 2009 Securities.Securities available for sale decreased by $4.8 million to $162.4 million at December 31, 2010 from $167.2 million at December 31, 2009.The decrease in securities available for sale was due to the Company using proceeds from maturing securities to fund relatively higher yielding loans.Securities held to maturity decreased by $4.2 million to $10.3 million at December 31, 2010, as a result of principal payments received and maturities occurring throughout the year. Loans.Net loans, including loans held for sale, decreased $21.8 million to $795.2 million at December 31, 2010 from $817.0 million at December 31, 2009.During 2010 the Company originated $250.4 million of loans, offset by provision for loan losses of $7.2 million and scheduled principal payments. During 2010 there was a $26.0 million decrease in residential 1-4 family real estate loans, a $19.4 million decrease in home equity loans, a $15.1 million decrease in commercial business loans and a $6.1 million decrease in auto – direct loans, partially offset by an increases in commercial real estate loans of $28.9 million, auto-indirect loans of $8.1 million, multi-family real estate loans of $3.1 million and construction real estate loans of $2.6 million. Residential 1-4 family loans decreased 12.5% due to normal loan amortizations and an increase in mortgage refinances.Since January 1, 2009, we have been selling the majority of our new conforming 30- and 20-year fixed rate mortgages to Freddie Mac.Since originations of these loans during 2009 and 2010 have not been retained, the balance of 1-4 family loans has decreased.As our 20-year and 30-year portfolio mortgages have refinanced in the past year to take advantage of the reduction in mortgage rates, the majority of those refinanced mortgages have also been sold, thus further reducing our 1-4 family portfolio and increasing our mortgage servicing asset.While we still retain all products less than 20 years in the portfolio, overall originations of mortgages have declined approximately 41% in 2010 as compared to 2009 due to a decline in demand for new mortgages and refinancing in the markets we serve. We have been willing to forgo home equity credits that demand interest rates we believe are too low for our underwriting standards to properly reflect an increased risk of default as compared with other loan products at this time, thus reducing the balance of home equity loans in our portfolio at December 31, 2010. Commercial business loans decreased 14.9%, due primarily to a decrease in originations as compared to 2009.Originations declined $15.6 million from the prior year as there were fewer lending opportunities with the necessary collateral to meet the Bank’s underwriting standards. Auto-direct consumer loans decreased 19.3% as the result of scheduled payments from the relatively higher originations that occurred during 2006 and 2007 outpacing recent originations.Average originations for 2006 and 2007 were $30.6 million per year, as compared to the last three years of average originations of $21.8 million per year. Commercial real estate loans increased 24.6% due primarily to four new credits ranging from $3.5 million to $8.1 million, three of which are with customers the Bank already had an established relationship with. Consumer indirect auto loans increased 7.3% due to originations of $52.5 million in 2010.Originations of indirect auto loans were $14.1 million in 2006, $40.0 million in 2007, $48.2 million in 2008, $67.7 million in 2009 and $52.5 million in 2010.The decrease in originations in 2010 compared to 2009 was a result of competitive pricing in the markets we serve. Commercial multi-family loans increased 12.9% due to originations tripling from $3.1 million in 2009 to $9.3 million in 2010. Construction loans increased 13.6% due to originations of $7.1 million for the year. 6 BEACON FEDERAL BANCORP, INC. Federal Home Loan Bank of New York stock.FHLB stock decreased $1.5 million, or 13.4% from December 31, 2009, as a result of the decrease in FHLB advances over the same period.The Company is required to maintain FHLB stock in an amount equivalent to a percentage of FHLB borrowings. Deposits.Deposits decreased by $15.9 million to $677.4 million at December 31, 2010, from $693.3 million at December 31, 2009, as we chose to let higher cost deposits leave the Bank. Certificates of deposit and money market accounts were the two categories of deposits that decreased during 2010, by $72.2 million, or 18.3%, and $13.3 million, or 8.5%, respectively.Savings accounts increased by $48.5 million, or 81.0%, and represented the largest dollar increase in our deposit accounts.CDARS, checking and noninterest-bearing checking increased by $11.3 million, or 93.1%, $10.9 million, or 21.1%, and $10.2 million, or 31.5%, respectively.These deposit category fluctuations reflected the Company’s efforts to continue to decrease the cost of funds by reducing the amount of rate sensitive certificates of deposit as a percentage of all deposits and targeting our marketing efforts on attracting new core deposits. Borrowings.FHLB advances decreased by $27.7 million, or 14.5%, to $163.4 million at December 31, 2010 from $191.1 million at December 31, 2009 due to scheduled maturities.The Company also has access when necessary to alternative sources of financing, including brokered deposits, CDARS and the Borrower-in-Custody (“BIC”) program with the Federal Reserve Bank of New York. Stockholders’ Equity.Stockholders’ equity increased by $8.5 million, or 8.4%, to $109.7 million at December 31, 2010 from $101.3 million at December 31, 2009.The increase reflected $5.4 million of net income, a $3.6 million decrease in net unrealized holding losses on investments, stock based compensation of $0.9 million and release of ESOP shares of $0.7 million, partially offset by cash dividends of $1.2 million and repurchase of common stock of $1.0 million. Comparison of Operating Results for the Years Ended December 31, 2010 and 2009 Interest Income.Interest income decreased by $1.7 million, or 3.1%, to $53.9 million for the year ended December 31, 2010 from $55.6 million for the year ended December 31, 2009.The decrease resulted primarily from lower yields on securities and loans, partially offset by a higher average balance of both. Interest income on loans for 2010 of $46.0 million decreased slightly by $0.3 million, or 1.0%, from 2009.The effect of a higher average balance of loans was more than offset by a lower average yield. The average balance on loans increased to $829.5 million for the year ended December 31, 2010 from $816.9 million for the year ended December 31, 2009.The average yield on loans declined 11 basis points to 5.55% for the year ended December 31, 2010 from 5.66% for the year ended December 31, 2009, which reflected a decline in the yield on loans indexed to prime, partially offset by the greater proportion of higher-yielding commercial real estate, commercial business and secured consumer loans in our loan portfolio during the 2010 period compared to the 2009 period. Interest income on securities for 2010 of $7.3 million decreased by $1.4 million, or 16.0%, from 2009. Average yields on securities decreased 112 basis points to 3.97% for the year ended December 31, 2010 from 5.09% for the year ended December 31, 2009.The decrease in securities interest income from a decline in yields was partially offset by higher average balances of securities to $184.0 million from $171.0 million. Interest Expense.Interest expense decreased by $4.5 million, or 16.7%, to $22.6 million for the year ended December 31, 2010 from $27.2 million for the year ended December 31, 2009.The decrease in interest expense reflected primarily lower average rates on deposits, partially offset by higher balances of deposits. Interest expense on deposits decreased by $4.2 million, or 27.2%, to $11.3 million for the year ended December 31, 2010 from $15.6 million for the year ended December 31, 2009.The average rate paid on deposits decreased 72 basis points to 1.74% from 2.46%.The average balance of deposits increased to $653.5 million for the year ended December 31, 2010 from $632.6 million for the year ended December 31, 2009. 7 BEACON FEDERAL BANCORP, INC. Interest expense on certificates of deposit decreased by $3.1 million, or 26.2%, to $8.7 million for the year ended December 31, 2010 from $11.8 million for the year ended December 31, 2009, due primarily to a decrease of 78 basis points in average certificate of deposit rates to 2.41% from 3.19% and a decrease in average balance of $9.1 million. Interest expense on money market accounts decreased to $1.8 million from $2.9 million, reflecting substantially lower average rates on such accounts, 1.15% in the 2010 period compared to 1.94% in the 2009 period, partially offset by higher average balances on such accounts, $161.0 million compared to $150.5 million. Interest expense on borrowings decreased $0.3 million, to $11.3 million for the year ended December 31, 2010 from $11.6 million, due primarily to a lower average balance, partially offset by a higher average rate.The average balance on borrowings decreased to $261.0 million from $281.4 million. The interest rates paid on such borrowings increased to 4.32% from 4.12%. Net Interest Income.Net interest income increased by $2.8 million, or 10.0%, to $31.3 million for the year ended December 31, 2010 from $28.5 million for the year ended December 31, 2009.The increase in net interest income was due to a higher interest rate spread and overall net interest-earning asset growth.Our net interest rate spread increased to 2.75% for the year ended December 31, 2010 from 2.49% for the year ended December 31, 2009 and the net interest margin increased to 3.03% from 2.79%.The higher interest rate spread was attributable to a lower cost of funds.The cost of funds decreased 50 basis points, while the yield on interest-earning assets declined by 24 basis points. Average net interest-earning assets increased to $118.3 million for the year ended December 31, 2010 from $104.9 million for the year ended December 31, 2009.The increase in average net interest-earning assets was principally a result of a reduction in average borrowings of $24.2 million. Provision for Loan Losses. We establish provisions for loan losses, which are charged to operations, in order to maintain the allowance for loan losses at a level we consider necessary to absorb credit losses incurred in the loan portfolio that are both probable and reasonably estimable at the balance sheet date. In determining the level of the allowance for loan losses, we consider specific and general components. The specific component relates to loans that are individually classified as impaired, for which the carrying value of the loan exceeds the fair value of the collateral, net of selling costs, or the present value of expected future cash flows. The general component covers loans that are not individually classified as impaired and is based on the historical loan loss experience for the last four years, including adjustments to historical loss experience, maintained to cover uncertainties that affect the Bank’s estimate of probable losses for each loan type. The adjustments to historical loss experience are based on evaluation of several factors, including primarily changes in lending policies and procedures; changes in collection, charge-off and recovery practices; changes in the nature and volume of the loan portfolio; changes in the volume and severity of nonperforming loans; the existence and effect of any concentrations of credit and changes in the level of such concentrations; and changes in current national and local economic and business conditions. We recorded a provision for loan losses of $7.2 million for the year ended December 31, 2010 compared to a provision for loan losses of $7.7 million for the year ended December 31, 2009.Provision of $6.4 million and $5.9 million related to commercial loans for 2010 and 2009, respectively.The provision was consistent with the prior year as the balance of gross loans decreased slightly, 2.9%, from the prior year while nonperforming loans increased 9.2%. Net charge-offs for 2010 were $7.6 million, or 0.92% of average loans, compared to $2.6 million, or 0.32% of average loans, for 2009 and $5.1 million, or 0.68% of average loans, for 2008.Of the net charge-offs, $6.3 million, or 83%, were due to previously impaired loans which had been fully reserved.Of the total 2010 net charge-offs, 37% were from commercial real estate, 32% were from multi-family real estate, 13% were from indirect auto and 12% were from commercial loans. 8 BEACON FEDERAL BANCORP, INC. The allowance for loan losses was $15.2 million at December 31, 2010, compared with $15.6 million at December 31, 2009.The ratio of the allowance for loan losses to total loans was 1.90% at December 31, 2010, compared with 1.89% at December 31, 2009.The ratio of the allowance for loan losses to nonperforming loans was 108.28% at December 31, 2010, compared with 121.28% at December 31, 2009. Noninterest Income.Noninterest income increased $1.3 million, or 39.0%, to $4.7 million for the year ended December 31, 2010 from $3.4 million for the year ended December 31, 2009, resulting primarily from increases in service charges, commission and fee income and reduced other-than-temporary credit impairment losses on debt securities, partially offset by a decrease in the gain on sale of loans. Service charge income increased $0.4 million, or 14.3%, to $3.5 million primarily due to an increase in debit card fees.The Bank is actively promoting debit card usage and core deposits that require debit card transactions in order to obtain an attractive rate of interest for depositors. The resulting increased debit card usage has lead to the increase in the debit card fee income. Commission income represents primarily income from the sale of credit, life and disability insurance.The $0.2 million, or 25.5%, increase in commission income for the year was primarily the result of a lower experience rate of claims filed by the Company’s customers. Other-than-temporary credit impairment losses on debt securities in 2010 was $1.3 million, a decrease of $0.4 million, or 26.2%, as compared to the other-than temporary credit impairment losses of $1.7 million in 2009.The other-than-temporary credit impairment for the year resulted primarily from four securities; two trust preferred securities and two private label collateralized mortgage obligations. Gain on sale of loans for 2010 was $0.5 million, which was $0.1 million less than the gain on sale of loans for 2009 of $0.6 million, due to a 22.5% decline in originations compared to the prior year. Noninterest Expense.Noninterest expense increased by $1.7 million, or 9.1%, to $20.4 million for the year ended December 31, 2010 from $18.7 million for the year ended December 31, 2009.The increase in noninterest expense was due primarily to increases in salaries and benefits, occupancy and equipment and other expense, partially offset by a decrease in the FDIC premium expense. Salaries and employee benefits increased by $1.2 million, or 12.7%, to $10.7 million for the year ended December 31, 2010 from $9.5 million for the year ended December 31, 2009, due primarily to standard wage increases, a 6.7% increase in full-time equivalent staff and a 1% increase in group insurance. Occupancy and equipment expense increased by $0.6 million, or 34.2%, to $2.4 million for the year ended December 31, 2010 from $1.8 million for the year ended December 31, 2009 due primarily to having a full twelve months of operating costs of the Company’s new branch and corporate headquarters location that was leased beginning in June 2009. Other expense increased by $0.3 million, or 8.2%, to $3.9 million for the year ended December 31, 2010 from $3.6 million in 2009 due primarily to outsourcing the servicing of ATMs and increased debit card usage. FDIC premium expense decreased by $0.4 million, or 26.4%, to $1.2 million for the year ended December 31, 2010 as a result of the FDIC special assessment on all insured institutions to rebuild the Deposit Insurance Fund that was levied in 2009. Income Tax Expense.The provision for income taxes was $3.1 million for the year ended December 31, 2010, compared to $2.0 million for the year ended December 31, 2009.The increase was due to $3.0 million higher pre-tax income and a slightly higher effective tax rate.Our effective tax rate was 36.5% for 2010 compared to 36.0% for 2009. 9 BEACON FEDERAL BANCORP, INC. Average Balances and Yields.The following tables set forth average balance sheets, average yields and rates, and certain other information for the periods indicated.No tax-equivalent yield adjustments were made, as the effect thereof was not material.All average balances are daily average balances.Nonaccrual loans were included in the computation of average balances, but have been reflected in the table as loans carrying a zero yield.The yields set forth below include the effect of net deferred costs, discounts and premiums that are amortized or accreted to interest income. For the Years Ended December 31, Average Outstanding Balance Interest Earned/Paid Yield / Rate Average Outstanding Balance Interest Earned/Paid Yield / Rate Average Outstanding Balance Interest Earned/Paid Yield / Rate (Dollars in thousands) Interest-earning assets: Loans $ $ 5.55 % $ $ 5.66 % $ $ 6.06 % Securities FHLB stock Interest-earning deposits 17 41 Total interest-earning assets Noninterest-earning assets Total assets $ $ $ Interest-bearing liabilities: Savings $ Money market accounts Checking accounts Time accounts Total deposits FHLB advances Reverse repurchase agreements Lease obligation - - - Total interest-bearing liabilities Noninterest-bearing deposits Other noninterest-bearing liabilities Total liabilities Stockholders’ equity Total liabilities and equity $ $ $ Net interest income $ $ $ Net interest rate spread 2.75 % 2.49 % 2.14 % Net interest-earning assets $ $ $ Net interest margin 3.03 % 2.79 % 2.61 % Average of interest-earning assets to interest-bearing liabilities 112.94 % 111.47 % 114.68 % 10 BEACON FEDERAL BANCORP, INC. Rate/Volume Analysis The following table presents the effects of changing rates and volumes on our net interest income for the years indicated. The rate column shows the effects attributable to changes in rate (changes in rate multiplied by prior volume). The volume column shows the effects attributable to changes in volume (changes in volume multiplied by prior rate). The total column represents the sum of the prior columns. The change in interest due to both rate and volume has been allocated to volume and rate changes in proportion to the relationship of the absolute dollar amounts of change in each. Years Ended December 31, Years Ended December 31, 2010 vs. 2009 2009 vs. 2008 Increase Increase (Decrease) Total (Decrease) Total Due to Increase Due to Increase Volume Rate (Decrease) Volume Rate (Decrease) (Dollars in thousands) Interest-earning assets: Loans $ $ ) $ ) $ $ ) $ Securities ) ) 67 ) ) FHLB stock ) 43 ) Interest-earning deposits ) (2 ) ) 84 ) ) Total interest-earning assets ) Interest-bearing liabilities: Checking and money market accounts $ $ ) $ ) $ $ ) $ ) Savings accounts 96 ) ) ) Certificates of Deposit ) Total deposits ) FHLB advances ) ) ) 62 Reverse repurchase agreements - ) ) ) Lease obligation 7 Total interest-bearing liabilities ) Change in net interest income $ Management of Market Risk General. Because the majority of our assets and liabilities are sensitive to changes in interest rates, our most significant form of market risk is interest rate risk. We are vulnerable to an increase in interest rates to the extent that our interest-bearing liabilities mature or reprice more quickly than our interest-earning assets. As a result, a principal part of our business strategy is to manage interest rate risk and limit the exposure of our net interest income to changes in market interest rates. Accordingly, our Board of Directors has established an Asset/Liability Management Committee, that is responsible for evaluating the interest rate risk inherent in our assets and liabilities, for determining the level of risk that is appropriate given our business strategy, operating environment, capital, liquidity and performance objectives, and for managing this risk consistent with the guidelines approved by the Board of Directors. 11 BEACON FEDERAL BANCORP, INC. Our interest rate sensitivity is monitored through the use of a net interest income simulation model, which generates estimates of the change in our net interest income over a range of interest rate scenarios. The modeling assumes loan prepayment rates, reinvestment rates and deposit decay rates based on historical experience and current economic conditions. We have sought to manage our interest rate risk in order to control the exposure of our earnings and capital to changes in interest rates. As part of our ongoing asset-liability management, we currently use the following strategies to manage our interest rate risk: (i) actively market adjustable-rate commercial loans; (ii) actively market commercial business loans, which tend to have shorter terms and higher interest rates than residential mortgage loans, and which generate customer relationships that can result in higher non-interest-bearing demand deposit accounts; (iii) lengthen the weighted average maturity of our liabilities through retail deposit pricing strategies and through longer-term wholesale funding sources such as fixed-rate advances from the Federal Home Loan Bank of New York and brokered deposits; (iv) invest in shorter- to medium-term securities; (v) sell all conforming one- to four-family mortgage loans with maturities of 20 years or more; (vi) use interest rate caps, as determined by the Asset/Liability Management Committee, to attempt to preserve net interest income in periods of rising short-term interest rates; (vii) originate high volumes of consumer loans, which have shorter terms, including direct and indirect automobile loans; and (viii) maintain high levels of capital. Net Portfolio Value of Beacon Federal. The OTS requires the computation of amounts by which the net present value of an institution’s cash flow from assets, liabilities and off-balance sheet items (the institution’s net portfolio value or “NPV”) would change in the event of a range of assumed changes in market interest rates. The OTS provides all institutions that file a Consolidated Maturity/Rate Schedule as a part of their quarterly Thrift Financial Report with an interest rate sensitivity report of net portfolio value. The OTS simulation model uses a discounted cash flow analysis and an option-based pricing approach to measure the interest rate sensitivity of net portfolio value. Historically, the OTS model estimated the economic value of each type of asset, liability and off-balance sheet contract under the assumption that the United States Treasury yield curve increases or decreases instantaneously by 100 to 300 basis points in 100 basis point increments. However, given the current relatively low level of market interest rates, an NPV calculation for an interest rate decrease of greater than 100 basis points has not been prepared. The assumptions were expanded to include an increase and decrease of 50 basis points. A basis point equals one-hundredth of one percent, and 100 basis points equals one percent. An increase in interest rates from 2% to 3% would mean, for example, a 100 basis point increase in the “Change in Interest Rates” column below. The OTS provides us the results of the interest rate sensitivity model, which is based on information we provide to the OTS to estimate the sensitivity of our net portfolio value. 12 BEACON FEDERAL BANCORP, INC. The table below sets forth, as of December 31, 2010, the OTS’s calculation of the estimated changes in the Bank’s net portfolio value that would result from the designated instantaneous changes in the United States Treasury yield curve. Computations of prospective effects of hypothetical interest rate changes are based on numerous assumptions, including relative levels of market interest rates, loan prepayments and deposit decay, and should not be relied upon as indicative of actual results. NPV as a Percentage of Present Value of Assets (3) Change in Interest Estimated Increase Increase Rates (Decrease) in (Decrease) (basis Estimated NPV NPV (basis points) (1) NPV (2) Amount Percent Ratio (4) points) (Dollars in thousands) +300 $ $ ) (30.0 )% 7.70 % (262 ) +200 (19,233 ) (17.0 )% 8.85 % (147 ) +100 (7,760 ) (7.0 )% 9.76 % (56 ) +50 (4,475 ) (4.0 )% 9.99 % (33 ) — — — 10.32 % — -50 1.0 % 10.40 % 8 -100 2.0 % 10.41 % 9 Assumes an instantaneous uniform change in interest rates at all maturities. NPV is the discounted present value of expected cash flows from assets, liabilities and off-balance sheet contracts. Present value of assets represents the discounted present value of incoming cash flows on interest-earning assets. NPV Ratio represents NPV divided by the present value of assets. The table above indicates that at December 31, 2010, in the event of a 200 basis point increase in interest rates, we would experience a 17% decrease in net portfolio value. In the event of a 100 basis point decrease in interest rates, we would experience a 2% increase in net portfolio value. Certain shortcomings are inherent in the methodologies used in determining interest rate risk through changes in net portfolio value. Modeling changes in net portfolio value require making certain assumptions that may or may not reflect the manner in which actual yields and costs respond to changes in market interest rates. In this regard, the net portfolio value tables presented assume that the composition of our interest-sensitive assets and liabilities existing at the beginning of a period remains constant over the period being measured and assume that a particular change in interest rates is reflected uniformly across the yield curve regardless of the duration or repricing of specific assets and liabilities. Accordingly, although the net portfolio value tables provide an indication of our interest rate risk exposure at a particular point in time, such measurements are not intended to and do not provide a precise forecast of the effect of changes in market interest rates on our net interest income and will differ from actual results. 13 BEACON FEDERAL BANCORP, INC. Net Interest Income. In addition to NPV calculations, we analyze our sensitivity to changes in interest rates through our internal net interest income model. Net interest income is the difference between the interest income we earn on our interest-earning assets, such as loans and securities, and the interest we pay on our interest-bearing liabilities, such as deposits and borrowings. In our model, we estimate what our net interest income would be for a twelve-month period using historical data for assumptions such as loan prepayment rates and deposit decay rates, the current term structure for interest rates, and current deposit and loan offering rates. We then calculate what the net interest income would be for the same period in the event of an instantaneous 200 basis point increase or 100 basis point decrease in market interest rates. As of December 31, 2010, using our internal interest rate risk model, we estimated that our net interest income for the year ending December 31, 2011 would decrease by 2.6% in the event of an instantaneous 200 basis point increase in market interest rates, and would decrease by 0.2% in the event of an instantaneous 100 basis point decrease in market interest rates. Liquidity and Capital Resources Our primary sources of funds consist of deposit inflows, loan repayments, advances from the Federal Home Loan Bank of New York and maturities and sales of securities.In addition, we have the ability to collateralize borrowings in the wholesale markets.While maturities and scheduled amortization of loans and securities are predictable sources of funds, deposit flows and mortgage prepayments are greatly influenced by general interest rates, economic conditions and competition.Our Asset/Liability Management Committee is responsible for establishing and monitoring our liquidity targets and strategies in order to ensure that sufficient liquidity exists for meeting the borrowing needs and deposit withdrawals of our customers as well as unanticipated contingencies.We seek to maintain a liquidity ratio of 8.0% or greater.For the year ended December 31, 2010, our liquidity ratio averaged 11.1%.We believe that we have enough sources of liquidity to satisfy our short- and long-term liquidity needs as of December 31, 2010. We regularly monitor and adjust our investments in liquid assets based upon our assessment of: (i) expected loan demand; (ii) expected deposit flows; (iii) yields available on interest-earning deposits and securities; and (iv) the objectives of our asset/liability management program. Excess liquid assets are invested generally in interest-earning deposits and short- and intermediate-term securities. Our most liquid assets are cash and cash equivalents.The levels of these assets are dependent on our operating, financing, lending and investing activities during any given period.At December 31, 2010, cash and cash equivalents totaled $12.4 million.Securities classified as available for sale, which provide additional sources of liquidity, totaled $162.4 million at December 31, 2010.On that date, we had $163.4 million of Federal Home Loan Bank advances outstanding and $1.7 million in limited recourse obligations related to loans sold, with the ability to borrow an additional $41.5 million. 14 BEACON FEDERAL BANCORP, INC. At December 31, 2010, we had $43.5 million in loan commitments outstanding.In addition to commitments to originate loans, we had $60.5 million in unused lines of credit to borrowers. Certificates of deposit due within one year of December 31, 2010 totaled $192.4 million, or 28.4% of total deposits. If these deposits do not remain with us, we will be required to seek other sources of funds, including loan and security sales, brokered deposits, CDARS, BIC and Federal Home Loan Bank advances. Depending on market conditions, we may be required to pay higher rates on such deposits or other borrowings than we currently pay on the certificates of deposit due on or before December 31, 2011.We believe, however, based on past experience that a significant portion of such deposits will remain with us.We have the ability to attract and retain deposits by adjusting the interest rates offered. Our primary investing activity is originating loans.During the year ended December 31, 2010, we originated $250.4 million of loans, and during the year ended December 31, 2009, we originated $323.2 million of loans.The reduction in originations was primarily a result of a decrease in the 1-4 family residential mortgage and consumer loan originations.1-4 family residential mortgage originations decreased $61.5 million as a result of having a period of extraordinary demand for refinances in the first quarter of 2009, when many borrowers took advantage of what was then perceived to be historically low mortgage interest rates.Although interest rates have declined even further during 2010, the originations have decreased because of the large number of borrowers that had already refinanced in 2009.Consumer loan originations decreased $15.6 million due to heavy interest rate competition for auto loans, as a result of low or no interest rate financing being offered by automobile manufacturers and comparatively low rates offered from local credit unions in the Company’s operating areas. We purchased $63.6 million of securities during the year ended December 31, 2010 compared to $76.6 million during the year ended December 31, 2009. Financing activities consist primarily of activity in deposit accounts and Federal Home Loan Bank advances.We experienced a net decrease in total deposits of $15.9 million for the year ended December 31, 2010 compared to a net increase of $66.8 million for the year ended December 31, 2009.Deposit flows are affected by the overall level of interest rates, the interest rates and products offered by us and our local competitors, and by other factors.During 2010, the Company repurchased 81,209 outstanding shares of its common stock at a total cost of $1.0 million.The Company paid cash dividends of $1.2 million for the year. Federal Home Loan Bank advances decreased on a net basis by $27.7 million for the year ended December 31, 2010, compared to a decrease of $27.5 million for the year ended December 31, 2009.Historically, Federal Home Loan Bank advances have primarily been used to fund loan demand. At December 31, 2010, we had the ability to borrow up to $206.6 million ($41.5 million available) from the Federal Home Loan Bank of New York. The Bank is subject to various regulatory capital requirements, including a risk-based capital measure. The risk-based capital guidelines include both a definition of capital and a framework for calculating risk-weighted assets by assigning balance sheet assets and off-balance sheet items to broad risk categories. At December 31, 2010, the Bank exceeded all regulatory capital requirements. Beacon Federal is considered “well capitalized” under regulatory guidelines. See “Item 1. Business—Supervision and Regulation—Federal Banking Regulation—Capital Requirements” contained in our Annual Report on Form 10-K. Off-Balance Sheet Arrangements As a financial services provider, we routinely are a party to various financial instruments with off-balance-sheet risks, such as commitments to extend credit and unused lines of credit. While these contractual obligations represent our future cash requirements, a significant portion of commitments to extend credit may and are likely to expire without being drawn upon. Such commitments are subject to the same credit policies and approval process accorded to loans we make. 15 BEACON FEDERAL BANCORP, INC. Recent Accounting Pronouncements In July 2010, the FASB issued ASU No. 2010-20, “Receivables (Topic 310) – Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses.”The ASU expands the disclosures about the credit quality of financing receivables and the related allowance for credit losses.The ASU also requires disaggregation of existing disclosures by portfolio segment.The amendments that require disclosures as of the end of a reporting period are effective for periods ending on or after December 15, 2010.The amendments that require disclosures about activity that occurs during a reporting period are effective for periods beginning on or after December 15, 2010.Theadoption of this guidance on December 31, 2010 expanded the Company’s disclosures surrounding credit quality of financing receivables and the related allowance for credit losses. 16 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors and Stockholders Beacon Federal Bancorp, Inc. East Syracuse, New York We have audited the accompanying consolidated balance sheets of Beacon Federal Bancorp, Inc. (the “Company”) as of December 31, 2010 and 2009, and the related consolidated statements of operations, stockholders’ equity and comprehensive income, and cash flows for the years then ended.These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of Beacon Federal Bancorp, Inc. as of December 31, 2010 and 2009, and the results of its operations and its cash flows for the years then ended, in conformity with U.S. generally accepted accounting principles. /s/ Crowe Horwath LLP New York, New York March 29, 2011 17 BEACON FEDERAL BANCORP, INC. CONSOLIDATED BALANCE SHEETS (Dollars in thousands, except share data) December 31, December 31, ASSETS Cash and cash equivalents - cash and due from financial institutions $ $ Interest-bearing deposits in other financial institutions - Securities available for sale Securities held to maturity (fair value of $10,543 and $14,500, respectively) Loans held for sale Loans, net of allowance for loan losses of $15,240 and $15,631, respectively Federal Home Loan Bank (“FHLB”) of New York stock Premises and equipment, net Accrued interest receivable Foreclosed and repossessed assets Bank-owned life insurance (“BOLI”) Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Deposits $ $ Federal Home Loan Bank advances Securities sold under agreement to repurchase Accrued interest payable and other liabilities Capital lease obligation Total liabilities Commitments and contingencies (Note 14) Preferred stock, $.01 par value, 50,000,000 shares authorized; none issued or outstanding Common stock, $.01 par value, 100,000,000 shares authorized; 7,652,816 and 7,653,565 shares issued; 6,432,922 and 6,533,378 shares outstanding, respectively 76 76 Additional paid-in capital Retained earnings-substantially restricted Unearned Employee Stock Ownership Plan (“ESOP”) shares ) ) Accumulated other comprehensive loss, net ) ) Treasury stock, 1,219,894 and 1,120,187 shares at cost, respectively ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to consolidated financial statements. 18 BEACON FEDERAL BANCORP, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in thousands, except per share data) Years Ended December 31, Interest and dividend income: Loans, including fees $ $ Securities FHLB stock Federal funds sold and other 17 41 Total interest income Interest expense: Deposits FHLB advances Securities sold under agreement to repurchase Lease obligation Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income: Service charges Commission and fee income Change in cash surrender value of BOLI Gain on sale of loans Other-than-temporary impairment (OTTI) credit loss on securities ) ) OTTI loss on cost method equity investment - ) Other Total noninterest income Noninterest expense: Salaries and employee benefits Occupancy and equipment Advertising and marketing Telephone, delivery and postage Supplies Audit and examination FDIC premium expense Other Total noninterest expense Income before income taxes Income tax expense Net income $ $ Basic and diluted earnings per share $ $ OTTI credit loss on securities: Total OTTI loss on securities $ $ Portion of OTTI loss recognized in other comprehensive loss before income taxes ) ) OTTI credit loss on securities $ $ See accompanying notes to consolidated financial statements. 19 BEACON FEDERAL BANCORP, INC. CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME Years Ended December 31, 2010 and 2009 (Dollars in thousands, except per share data) Accumulated Common Stock Additional Unearned Other Shares Amount Paid-In Retained ESOP Comprehensive Treasury Outstanding Issued Capital Earnings Shares (Loss)/Income Stock Total Balance at January 1, 2009 $
